Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 9, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  130272(17)(18)                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 130272
                                                                   COA: 266826
                                                                   Calhoun CC: 2005-03191-FC;
                                                                   2005-003140-FC;
                                                                   2005-002906-FC
  GENAIL QUINCY POSTLEY, JR., 

           Defendant-Appellee. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  stay are GRANTED. Proceedings in the Calhoun Circuit Court are stayed until further
  order of this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 9, 2006                     _________________________________________
         p0109                                                                Clerk